Per Curiam.
Action by Hans Pederson against Richard H. Ullrich and others to foreclose a laborer’s lien on certain real estate in the city of Seattle. From a judgment and decree entered in favor of the plaintiff, the defendants have appealed.
The respondent has moved this court to strike the statement of facts, for the reason that no exceptions were taken or filed to the findings of fact. No exceptions either to findings made or to those requested and refused appear in the record. In their reply brief the appellants concede that the only mention of any exceptions being taken appears in the certificate of the trial judge to the statement of facts as follows: “That the findings of fact and conclusions of law hereto attached were the ones proposed by defendants and rejected and refused by the court and exception allowed *212thereto.” This, if conceded to be an attempt at exceptions to findings requested, will not secure a review of the evidence, as a general exception to all findings made, or all findings requested and refused, is insufficient for any such purpose. Peters v. Lewis, 33 Wash. 617, 74 Pac. 815; Bringgold v. Bringgold, 40 Wash. 123, 82 Pac. 179; Horrell v. California etc. Ass’n, 40 Wash. 531, 82 Pac. 889. The appellants, citing Schlotfeldt v. Bull, 17 Wash. 6, 48 Pac. 343; Lilly v. Eklund, 37 Wash. 532, 79 Pac. 1107; Smith v. Glenn, 40 Wash. 262, 82 Pac. 605, and Bringgold v. Bringgold, supra, contend that the statement of facts will not be stricken because of failure to except to the findings, but will be retained for the purpose of reviewing error on the part of the trial court in excluding' evidence offered. Conceding this to be the correct rule, it can have no application here, as an examination of appellants’ briefs fails to disclose any assignments based on alleged error of the trial court in excluding evidence. The motion to strike the statement is sustained.
The statement being stricken, the one question before us. for determination is whether the findings made by the trial court sustain- the judgment. Without reviewing such findings in detail, we are compelled to hold that they do.
The judgment is affirmed.